Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the filing of 2-16-2021. Claims 1-42 are pending and have been considered below:

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Claims 1-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richardson et al. (“Richardson” 20100070554 A1) in view of D’Angelo et al. (“D’Angelo” 20140032273 A1) and Shrinath et al. (“Shrinath” 20160259789 A1).  
Claim 1: Richardson discloses a computer-implemented method comprising:
receiving user input associated with a requesting user, the user input including a solicitation for an answer to a question (Paragraphs 93-95; question sent to a recommended user); 
Richardson may not explicitly disclose the limitations below;
However D’Angelo is provided to disclose one or more factors for generating a ranked list of recommended users to provide the answer (Paragraphs 41); 
generating a ranked list of recommended users to whom the question is to be communicated, and wherein the expected values is based on the one or more factors (Paragraph 41);
receiving a selected list of recommended users, wherein the selected list of recommended users is selected from the ranked list of recommended users based on the expected values associated with the recommended users (Paragraph 41; recommended list/group sorted, arranged based on criteria);
communicating the question to the selected list of recommended users; and (Paragraph 16; direct question and Paragraph 24-25 answer logic analysis for directing question through features found in paragraphs 40-41);
presenting a web page wherein the webpage includes the question, wherein the web page includes a notification indicating that the selected list of recommended users have been solicited for an answer to the question, and wherein the webpage includes a number of solicitations for an answer to the question (Figure 4). 
D’Angelo is disclosed because it provides a question/answer system and further provides a recommendation of a user/users (list); The list can be arranged (ranked) based on a value corresponding to the question, and the webpage also provides information about how many users have solicited an answer to a question (Figure 4 (webpage) and Paragraphs 40-41). Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to apply a known technique to a known device ready for improvement and provide a list of recommendations based on criteria along with a tally of request for answers in Richardson. One would have been motivated to provide the functionality because it allows for improved feedback to ensure the most prompt and knowledgeable responses improving overall interaction. 
Richardson also may not explicitly disclose wherein the ranked list is generated using a machine learning algorithm trained to predict an expected score for an answer associated with a ranked user on the ranked list;
Shrinath is disclosed because it provides a question/answer system and further provides an expert set pertaining to the query (Figure 3; Paragraphs 77-79), the list of experts must meet a threshold to be provided within the list. The list is further organized (equivalently ranked) by looking at a response score/value of the member utilizing preference-analysis (Paragraphs 62-65 and 77-79). 
The system additionally utilizes machine learning in determining and implementing the analysis (Paragraph 160 and 168).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to apply a known technique to a known device ready for improvement and incorporate machine learning for a ranked list of users in the question/answer system of Richardson. One would have been motivated to provide the functionality because it allows for improved analysis which will entail more applicable responses. 
Claim 2: Richardson, D’Angelo and Shrinath disclose a computer-implemented method of claim 1, wherein the question communicated to the selected list of recommended users includes information identifying the requesting user (Richardson: Paragraph 96 and D’Angelo: Figure 4). 
Claim 3: Richardson, D’Angelo and Shrinath disclose a computer-implemented method of claim 1, wherein the notification included with the web page includes information identifying the requesting user (Richardson: Paragraph 96 and Shrinath: Figure 3; request from user). 
Claim 4: Richardson, D’Angelo and Shrinath disclose a computer-implemented method of claim 1, wherein the notification included with the web page includes information identifying all users who have solicited the selected list of recommended users for an answer to the question (D’Angelo: Figure 4). 
Claim 5: Richardson, D’Angelo and Shrinath disclose a computer-implemented method of claim 1, further comprising: presenting to the requesting user information identifying one or more groups of users to whom the requesting user can direct a solicitation for an answer to the question (Richardson: Figures 10-11 and Shrinath: Figure 3:304 and Paragraph 77; expert set). 
Claim 6: Richardson, D’Angelo and Shrinath disclose a computer-implemented method of claim 5, wherein the information identifying the one or more groups of users includes one or more interest groups presented in a list that is dynamically populated in real time in response to the user input associated with the requesting user, the one or more interest groups in the list matching some portion of the user input, and wherein the receiving the selected list of recommended users includes detecting a selection of a user in the selected list of recommended users (Shrinath: Paragraphs 77-79; expert list can be updated based on request and matches to the request and question directed accordingly). 
Claim 7: Richardson, D’Angelo and Shrinath disclose a computer-implemented method of claim 5, wherein the information identifying the one or more groups of users includes one or more interest groups to whom the requesting user has a relationship (Richardson: Paragraph 47, D’Angelo: Paragraph 31 and Shrinath: Paragraph 65).
Claim 8: Richardson, D’Angelo and Shrinath disclose a computer-implemented method of claim 7, wherein the relationship is a unilaterally defined relationship (Richardson: Paragraph 47 and D’Angelo: Paragraph 31).
Claim 9: Richardson, D’Angelo and Shrinath disclose a computer-implemented method of claim 7, wherein the relationship is a bilaterally defined relationship (Richardson: Paragraph 47 and D’Angelo: Paragraph 31).
Claim 10: Richardson, D’Angelo and Shrinath disclose a computer-implemented method of claim 5, wherein the information identifying the one or more groups of users includes descriptions of backgrounds for groups of users to whom the requesting user can direct a solicitation for an answer to the question (Richardson: Paragraphs 33 and 36 and Shrinath: Paragraphs 55 and 64-65; level of expertise for member).
Claim 11: Richardson, D’Angelo and Shrinath disclose a computer-implemented method of claim 1, further comprising: subsequent to communicating the message to the one or more recommended users, detecting an event indicating the one or more recommended users has passed on responding to the solicitation for an answer to the question; and communicating a message to the requesting user, the message indicating that the one or more recommended users has passed on responding to the solicitation for an answer to the question (Richardson: Figure 8 and Paragraph 12; pass on question and Shrinath: Figure 3:304 and Paragraph 77; expert set). 
Claim 12: Richardson, D’Angelo and Shrinath disclose a computer-implemented method of claim 1, further comprising: subsequent to communicating the question to the selected list of recommended users, detecting an event indicating that one or more recommended of the selected list of recommended users has users have provided an answer to the question; and communicating a message to the requesting user, the message indicating that the one or more recommended users of the selected list of recommended users has provided an answer to the question (Richardson: Figure 10; user provides answer and Shrinath: Figure 3:318 and Paragraph 88; response set).
Claim 13: Richardson, D’Angelo and Shrinath disclose a computer-implemented method of claim 12, further comprising: upon detecting an event indicating that one or more recommended users of the selected list of recommended users has provided an answer to the question, converting the solicitation for an answer to the question to a vote by the requesting user for the answer to the question provided by the one or more recommended users of the selected list of recommended users (Richardson: Figure 11:1104 and Paragraph 101; vote/rate answer and Shrinath: Figure 3:322 and Paragraph 96; evaluation).
Claim 14: Richardson, D’Angelo and Shrinath disclose a computer-implemented method of claim 1, further comprising: subsequent to communicating the question to the selected list of recommended users, detecting an event indicating a recommended user from the selected list of recommended users has provided an answer to the question; and communicating a message to the requesting user, the message indicating that the recommended user from the one or more recommended users of the selected list of recommended users has provided an answer to the question (Richardson: Figure 10:1002; answer provided and Shrinath: Figure 3:318 and Paragraph 88; response set).
Claims 15 and 20 are similar in scope to claim 1 and therefore rejected under the same rationale. 
Claims 16 and 30 are similar in scope to claim 2 and therefore rejected under the same rationale. 
Claim 17 and 31 are similar in scope to claim 3 and therefore rejected under the same rationale. 
Claim 18 and 32 are similar in scope to claim 4 and therefore rejected under the same rationale. 
Claim 19 and 33 are similar in scope to claim 5 and therefore rejected under the same rationale. 
Claim 21 and 34 are similar in scope to claim 6 and therefore rejected under the same rationale. 
Claim 22 and 35 are similar in scope to claim 7 and therefore rejected under the same rationale. 
Claim 23 and 36 are similar in scope to claim 8 and therefore rejected under the same rationale. 
Claim 24 and 37 are similar in scope to claim 9 and therefore rejected under the same rationale. 
Claim 25 and 38 are similar in scope to claim 10 and therefore rejected under the same rationale. 
Claim 26 and 39 are similar in scope to claim 11 and therefore rejected under the same rationale. 
Claim 27 and 40 are similar in scope to claim 12 and therefore rejected under the same rationale. 
Claim 28 and 41 are similar in scope to claim 13 and therefore rejected under the same rationale. 
Claim 29 and 42 are similar in scope to claim 14 and therefore rejected under the same rationale. 

Response to Arguments
Applicant's arguments have been fully considered and Shrinath is provided to address the claim amendments.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
9183251 B1: Showing prominent users for information retrieval requests Zhang et al. Figure 2

Applicant' s amendments necessitated the new ground(s) of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERROD L KEATON whose telephone number is (571)270-1697.  The examiner can normally be reached on MONDAY -FRIDAY 9:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Scott Baderman can be reached on 571-272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHERROD L KEATON/      Primary Examiner, Art Unit 2142
3-23-21